Instructions by
Rodey, Judge:
Tbe facts sufficiently appear from tbe instructions wbicb Rodey, Judge, omitting some of tbe formal parts, gave to tbe jury as follows:
Tbis is a prosecution by tbe government of tbe United States, by indictment duly returned against tbe defendant, A. Quintana Reyes, under § 5463 of tbe Revised Statutes (U. S. Comp. Stat. 1901, p. 3688), as amended, charging bim, without quoting it verbatim to you, with having, with intent to defraud tbe United States, presented to an officer of tbe United States at tbe post-office at San Juan, a money order, knowing tbe same to bear a forged or counterfeit signature in tbe way of an indorsement, receipt, or certificate thereon.
Tbe government has introduced evidence before you tending to show that such a money order was issued at Caguas, Porto Rico, and that it was transmitted in a letter to San Juan, and that it was paid at San Juan on tbe 11th day of July, 1907, by a postal employee to tbis defendant, and there is evidence in tbe *71case tending to show that this defendant is not the person for whom it was intended.
If you believe from the evidence, beyond a reasonable doubt, that this defendant did present the money order in question to a postoffice employee at San Juan, knowing it to contain a false, forged, or fraudulent signature, whether he put the same there or not, you should find him guilty as charged in the indictment.
The defense of the defendant is what is known in law as an alibi, and you are instructed that an alibi means the being at some other place than the place where the crime is alleged to have been committed, at a time that would have rendered it impossible for the person accused to have been at the locus of the crime. Yoir are instructed that, when supported by proper evidence, this sort of defense is as good as any other in a criminal case, and, if you believe that such a defense has been established in this case, and that it was impossible for the defendant to have been present at the place where the crime is charged to have taken place, at the time alleged, then you should find him not guilty.
It devolves upon the government to make out its case beyond a reasonable doubt on the evidence; but a reasonable doubt is a doubt that remains in the minds of reasonable men after a full, fair, and impartial consideration of all the facts and circumstances in the case, and not a mere possibility of the innocence of the defendant.
You are the sole judges of the weight of the evidence and of the credibility to be given to any witness; and, as reasonable men, you must weigh the evidence and compare every part of it that is credible with every other part; and, if such a consideration of it results in your belief, beyond a reasonable doubt, that *72the defendant committed the crime charged, you should find him guilty as charged in the indictment.
If, on the other hand, after such consideration of all the evidence, facts, and circumstances in the case, you do not so believe the defendant guilty, you should acquit him and so return your verdict.
Defendant found guilty.